whether Wilkerson's Facebook use actually fell below the Town's legitimate expectations. (ECF

No. 12-1, at 108:11-20.) 14

       Finally, the Town says that Wilkerson's failure to keep accurate time records fell below its

legitimate expectations. The Court recognizes that Wilkerson submitted several timecards that

contained inaccuracies between 2018 and May 2019. Despite her repeated struggle to accurately

complete her timecards, Wilkerson also received positive feedback about her job performance

during this time. For instance, Okes and Shaefer told her that she "was doing a wonderful job,"

(ECF No. 12-1, at 108:16-20), and "that they were very impressed with how [she] was picking up

[Edmunds, ]the new system," (id. at 43:4-6). Viewing this positive feedback alongside the

sporadic enforcement of Wilkerson's relatively minor timesheet discrepancies between 2018 and

May 2019, the Court finds that Wilkerson raises a genuine dispute about whether her job

performance, including her inaccurate timekeeping, met the Town's legitimate expectations. See

Westmoreland, 924 F.3d 718, 725 (4th Cir. 2019) (explaining that the burden of proving a prima

facie case "is not onerous" (quoting Tex. Dep 't ofCmty. Affairs v. Burdine, 450 U.S. 248, 253-54

(1981)).

       Thus, drawing all reasonable inferences in Wilkerson's favor, the Court finds that she

makes a prima facie case of age discrimination.

                              b. Legitimate, Nondiscriminatory Reasons

        When an employee has established a prima facie case, the burden shifts to the employer to

set forth a valid, nondiscriminatory reason for the employment action. "To do so, the employer


        14
          The Town contends that Wilkerson's Facebook use violated its policy. But many Town
employees-including Okes-also violated this policy. It seems, therefore, that the Town does
not actually expect its employees to comply with its policy. The record contains insufficient
evidence for the Court determine exactly how far below full compliance the Town sets its
legitimate expectations.
                                                  14
